UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: SEPTEMBER 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER: 333-04066 GEOSPATIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 87-0554463 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 229 Howes Run Road, Sarver, PA 16055 (Address of principal executive offices) (724) 353-3400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files):YES¨NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YES¨NOx The number of $.001 par value common shares outstanding at November10, 2010: 44,701,898. FORWARD-LOOKING STATEMENT NOTICE When used in this report, the words “may,” “will,” “expect,” “anticipate,” “continue,” “estimate,” “project,” “intend,” and similar expressions, which are not historical, constitute “Forward Looking Statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, including statements regarding the expectations, beliefs, intentions or strategies for the future. We intend that such Forward-Looking Statements regarding events, conditions, and financial trends that may affect the Company’s future plans of operations, business strategy, operating results, and financial position be subject to the safe-harbor provisions of the Private Securities Litigation Reform Act of 1995. Persons reviewing this report are cautioned that any Forward-Looking Statements are not guarantees of future performance and are subject to risks and uncertainties and that actual results may differ materially from those included within the Forward-Looking Statements as a result of various factors. Such factors include general economic factors and conditions that may directly or indirectly impact the Company’s financial condition or results of operations. Readers are cautioned not to place undue reliance on these Forward-Looking Statements that speak only as of the date the statement was made. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 3 ITEM1. FINANCIAL STATEMENTS 3 ITEM2. MANAGEMENT’S DISCUSSION & ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM4. CONTROLS AND PROCEDURES 23 PART II - OTHER INFORMATION 24 ITEM2. SALES OF UNREGISTERED EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM6. EXHIBITS 25 Table of Contents PART I - FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS GEOSPATIAL HOLDINGS, INC. INDEX Page FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2, 2, 2 Condensed Consolidated Balance Sheets (Unaudited) 4 Condensed Consolidated Statements of Operations (Unaudited) 5 Condensed Consolidated Statements of Changes in Stockholders’ Equity (Deficit) (Unaudited) 6 Condensed Consolidated Statements of Cash Flows (Unaudited) 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 3 Table of Contents Geospatial Holdings, Inc. and Subsidiaries Condensed Consolidated Balance Sheets September 30, December 31, 2009* (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $10,000 at September 30, 2010 and December 31, 2009 Costs and estimated earnings in excess of billings on uncompleted contracts Notes receivable - Prepaid expenses Total current assets Non-current assets: Property and equipment, net of accumulated depreciation License fees, net of accumulated amortization Notes receivable - Deposits on equipment Total non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued expenses Billings in excess of costs and estimated earnings on uncompleted contracts - Current portion of capital lease liabilities Due to stockholder Notes payable to stockholder Total current liabilities Non-current liabilities: Capital lease liabilities Senior convertible redeemable notes - Convertible note payable to stockholder Total non-current liabilities Total liabilities Stockholders' equity (deficit): Preferred stock: Undesignated, $0.001 par value; 3,425,000 shares authorized at September 30, 2010 and December 31, 2009, respectively;no shares issued and outstanding at September 30, 2010 and December 31, 2009 - - Series A Convertible Preferred Stock, $0.001 par value;1,575,000 shares authorized at September 30, 2010 and December 31, 2009;0 and 1,575,000 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively - Common stock, $.001 par value; 100,000,000 shares authorized at September 30, 2010and December 31, 2009; 44,220,423 and 31,124,369 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ * Condensed from audited financial statements. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents Geospatial Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, Sales $ Cost of sales Gross profit ) Selling, general and administrative expenses Loss from operations ) Other income (expense): Interest income Interest expense ) Other income 64 - Total other income and expenses ) Net loss before income taxes ) Provision for (benefit from) income taxes - Net loss $ ) $ ) $ ) $ ) Basic and fully-diluted net loss per share of common stock $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents Geospatial Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Changes in Stockholders' Equity (Deficit) For the Nine Months Ended September 30, 2010 (Unaudited) Additional Preferred Stock Common Stock Paid-In Accumulated Shares Amount Shares Amount Capital Deficit Total Balance, December 31, 2009 $ ) $ ) Issuance of common stock for cashat $1.00 per share, less offering costs - - - Issuance of common stock in settlementof liabilities at $1.00 per share - - - Issuance of common stock for servicesat $1.00 per share - - - Conversion of Series A ConvertiblePreferred Stock to common stock ) ) ) - - Issuance of common stock in settlement of contractual obligations - - ) - - Net loss for the nine months ended September 30, 2010 - ) ) Balance, September 30, 2010 - $ - $ $ $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 Table of Contents Geospatial Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Accrued interest receivable ) ) Accrued interest payable Issuance of common stock for services Rent expensed through increase in due to stockholder - Changes in operating assets and liablities: Accounts receivable ) ) Costs and estimated earnings in excess of billings on uncompleted contracts ) Prepaid expenses Accounts payable Accrued expenses Billings in excess of costs and estimated earnings on uncompleted contracts ) Due to stockholder - Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property, plant and equipment ) ) Deposits on equipment ) ) Notes receivable issued ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from sale of common stock, net of offering costs Proceeds from issuance of senior convertible redeemable notes - Debt issuance costs ) - Net borrowings from stockholders Principal payments on capital lease liabilities ) - Net cash provided by financing activities Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Cash paid during period for interest $ $ Cash paid during period for income taxes - - Non-cash transactions: Issuance of common stock in settlement of liabilities Issuance of common stock for services Capital lease liabilities incurred - Deferred debt issuance costs - Reclassification of due to stockholder to note payable to stockholder - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 7 Table of Contents Geospatial Holdings, Inc. and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements September 30, 2010 Note 1 – Basis of Presentation The Unaudited Condensed Consolidated Financial Statements included herein have been prepared by Geospatial Holdings, Inc. (the “Company”) in accordance with generally accepted accounting principles for interim financial information and regulations contained in the Securities Exchange Act of 1934, as amended.Accordingly, the accompanying Unaudited Condensed Consolidated Financial Statements do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements.The accompanying Unaudited Condensed Consolidated Financial Statements as of and for the three and nine months ended September 30, 2010 should be read in conjunction with the Company’s Financial Statements as of and for the year ended December 31, 2009.In the opinion of the Company’s management, all adjustments considered necessary for a fair statement of the accompanying Unaudited Condensed Consolidated Financial Statements have been included, and all adjustments, unless otherwise discussed in the Notes to the Unaudited Condensed Consolidated Financial Statements, are of a normal and recurring nature.Operating results for the three and nine months ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. The use of accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period.Actual results could differ from those estimates. The Condensed Consolidated Financial Statements include the accounts of the Company and its subsidiaries, Geospatial Mapping Systems, Inc., Utility Services and Consulting Corporation, and Geospatial Pipeline Services, LLC.All intercompany accounts and transactions have been eliminated. 8 Table of Contents Geospatial Holdings, Inc. and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements September 30, 2010 Note 2 – Accounts Receivable Accounts receivable consisted of the following at September 30, 2010: Billed: Fixed-price contracts: Completed contracts $ Contracts in progress Time-and-materials contracts Units of delivery contracts Retainage Unbilled Less:allowance for doubtful accounts ) $ Note 3 – Uncompleted Contracts Costs, estimated earnings, and billings on uncompleted contracts are summarized as follows at September 30, 2010: Costs incurred on uncompleted contracts $ Estimated earnings Billings to date ) $ Included in the accompanying balance sheet under the following captions: Costs and estimated earnings in excess of billings on uncompleted contracts $ Billings in excess of costs and estimated earnings on uncompleted contracts ) $ 9 Table of Contents Geospatial Holdings, Inc. and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements September 30, 2010 Note 4 – Backlog The following schedule summarizes changes in backlog on fixed-price contracts during the three and nine months ended September 30, 2010.Backlog represents the amount of revenue the Company expects to realize from work to be performed on uncompleted contracts in progress at quarter end, and from contractual agreements on which work has not yet begun.Backlog does not include any amounts from signed units-of-delivery or time-and-materials contracts. Three Months Nine Months Ended Ended September 30, 2010 September 30, 2010 Backlog balance at beginning of the period $ $ New contracts awarded during period Contract adjustments Less:contract revenue earned during the period ) ) Backlog balance at September 30, 2010 $ $ 10 Table of Contents Note 5 – Senior Convertible Redeemable Notes On September 23, 2010, the Company received an advance payment of $1,000,000 for a 10% Senior Convertible Redeemable Note (the “Note”).Also on that date, the Company accrued a liability for $50,000 principal amount of the Note for fees incurred pursuant to the Note.In accordance with Financial Accounting Standards Board Accounting Standards Codification (“FASB ASC”) 309.27, the liability for the Note is presented net of debt issuance costs. On October 15, 2010, the Company completed private placements of$1,100,000 aggregate principal amount of the Note with two unrelated accredited investors (the “Holders”), pursuant to Subscription Agreements, dated October 15, 2010.Under the terms of the Subscription Agreement and the Note, the Company may issue up to an additional $1.4 million aggregate principal amount of the Note.Interest on the Note accrues at a rate of 10% per annum by increasing the Note balance quarterly.The Note matures fifteen months after October 15, 2010.With the consent of the Holders of a majority of the Note, the term of the Note may be extended for up to three six-month periods.The Holders may, at any time until the Note is fully paid, convert any outstanding principal and accrued interest on the Note into shares of the Company’s common stock, par value $.001 per share (the “Common Stock”), at a price of $0.50 per share.Pursuant to the terms of the Subscription Agreements, the Company granted the investors certain registration rights with respect to the Common Stock issuable upon conversion of the Note.Upon the occurrence of certain events, the price at which the Note may be converted into shares of the Company’s Common Stock may be adjusted.In addition, the Company may prepay in cash all or any portion of the outstanding principal amount of the Note, without penalty, on the 30th day following written notice to the Holder of the Note. 11 Table of Contents Geospatial Holdings, Inc. and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements September 30, 2010 Note 6 – Related Party Transactions The Company leases its headquarters building from Mark A. Smith, the Company’s Chairman and Chief Executive Officer.The building has approximately 3,200 square feet of office space, and is used by the Company’s corporate and engineering/operations staff.The Company incurred $58,500 of lease expense for this building during each of the nine-month periods ended September 30, 2010 and 2009. During 2009, Mr. Smith and the Company entered into a Note Conversion Agreement, pursuant to which the Company issued to Mr. Smith a $1,000,000 8% Unsecured Convertible Promissory Note (the “Smith Convertible Note”) and a $128,263 8% Unsecured Promissory Note (the “Smith Demand Note”). The Smith Convertible Note bears interest at 8% per annum, compounded monthly.The Smith Convertible Note is payable on the earlier of the Company’s closing of a round of convertible preferred or common stock financing of at least $10,000,000 or December 31, 2011.At any time prior to December 31, 2011, Mr. Smith may convert the outstanding principal balance of the Smith Convertible Note to the Company’s common stock at a conversion price of $1.00 per share.During the nine months ended September 30, 2010, Mr. Smith converted $1,000,000 of the Smith Demand Note to 1,000,000 shares of the Company’s common stock.Interest on the Smith Convertible Note was $18,778 for the nine months ended September 30, 2010.The balance due on the Smith Convertible Note, including accrued interest, was $32,415 at September 30, 2010. The Smith Demand Note bears interest at 8% per annum, compounded monthly, and is payable upon demand.Interest on the Smith Demand Note was $7,989 for the nine months ended September 30, 2010.At September 30, 2010, the balance due on the Smith Demand Note was $138,001. At December 31, 2009, the Company owed Mr. Smith $10,059 for other notes payable.During the nine months ended September 30, 2010, Mr. Smith advanced the Company $130,000.Interest on other notes for the nine months ended September 30, 2010 was $6,870.At September 30, 2010, the balance due on other notes payable was $146,929. 12 Table of Contents Geospatial Holdings, Inc. and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements September 30, 2010 Note 6 – Related Party Transactions (continued) At September 30, 2010, the Company owed Mr. Smith $130,221 for unreimbursed expenditures made by Mr. Smith on behalf of the Company. On March 2, 2010, the Company entered into a Strategic Advisory Agreement (the “Strategic Advisory Agreement”) with Pace Global Energy Services, LLC (“Pace”) and Ridge Global, LLC (“Ridge”) to provide the Company with certain strategic advisory and other support services.Pursuant to the Strategic Advisory Agreement, the Company issued Pace and Ridge warrants to purchase 1,600,000 and 2,400,000 shares, respectively, of the Company’s common stock at an exercise price of $1.00 per share.The warrants expire on March 2, 2012.Further, pursuant to the Strategic Advisory Agreement, the Company agreed to expand the number of members of the Company’s board of directors from three to five, and to appoint Timothy F. Sutherland, Chairman and Chief Executive Officer of Pace, and Thomas J. Ridge, President and Chief Executive Officer of Ridge, as members of the Company’s board of directors to fill the newly-created vacancies.During the nine months ended September 30, 2010, the Company incurred $280,000 in fees pursuant to the Strategic Advisory Agreement. 13 Table of Contents Geospatial Holdings, Inc. and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements September 30, 2010 Note 7 – Income Taxes The Company’s provision for (benefit from) income taxes is summarized below: For the Three Months For the Nine Months Ended September 30, Ended September 30, Current: Federal $
